Title: To George Washington from William Moore, 9 February 1782
From: Moore, William
To: Washington, George


                  
                     Sir
                     In Council Philada Feby 9th 1782
                  
                  Your letter of Yesterday respecting the Troops of Masschussetts has been read in Council who are of opinion, that it will not be proper for the state of Pennsylvania to open an account with Captain Van Heir by advancing money to him for recruiting, but should any of the men enlisted by the state appear to be proper for that  they may be assigned to it, if Your Excellency think it proper.  The Council are, the more confirmed in this sentiment as Capt. Van Heir has made many applications both to the Council and General Assembly claiming right to be considered as part of the line of Pennsylvania, which have uniformly been refused both by the Council & Assembly, for reasons which appeared to them to be obvious and conclusive on that head.
                  Should any directions be necessary on this subject to be given to Colo. Humpton, who superintends the recruiting service of this state, upon an intimation from Your Excellency of their nature & tendency, they shall be immediately given to him.  I have the honor to be with the greatest regard Your Excellencys Most obedt humble servt.
                  
               